internal_revenue_service number release date index number ------------------------------------------------------------ ---------------------- -------------------------------------- -------------------------- ---------------------------------- department of the treasury washington dc person to contact --------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b02 - plr-147520-04 date date ---------------------------------------------------------------------------- -------------------------------------------------------------- ---------------------------------------------------------- ------------------ --------------------- ---------------------- trust -------------------------------------------- trust a_trust b a ---------------------------------------------- b ---------------------------------------------- c d e state court d1 d2 ------------------ ------------------ -------------- -------------------------- ------------------------------- ----------------------------------- plr-147520-04 dear -------------- correspondence submitted on behalf of trust requesting rulings concerning the proposed division of trust into two separate trusts trust a and trust b facts this letter responds to a letter dated date and subsequent a and b who are husband and wife are the grantors donors and unitrust beneficiaries of trust trust was created pursuant to a_trust agreement dated d1 the trustees of trust are a b c d and e trust operates as a charitable_remainder_unitrust crut under sec_664 of the internal_revenue_code article i of the trust agreement provides that trust is intended to provide the donors during their joint lifetimes with an annual income_interest equal to ten percent of the net fair_market_value of the trust assets for such taxable_year as determined on the first business_day of january of each year this amount is to be paid in equal quarterly installments in equal shares at the end of each calendar_quarter to the donors for the remainder of their lifetimes the payments will be paid from trust’s income unless such income in a given year is insufficient in which case the payments will be made from principal any income in excess of the annual payment is to be added to the trust’s principal upon the death of a donor the trustees will thereafter pay and distribute the unitrust_amount to the surviving donor in each taxable_year of the trust article ii provides that upon the death of the surviving donor all remaining assets of trust shall be paid and distributed to any one or more charitable organizations selected by the trustees each of which is at the time of such payment and distribution an organization described in sec_170 sec_170 sec_501 sec_2055 and sec_2522 in such amounts and proportions as the trustees shall determine in the sole discretion of the trustees notwithstanding this provision the donors or the surviving donor reserve the power exercisable by written instrument to select such charitable_organization or organizations which shall be the recipients of any distribution under article ii in such amounts and in such proportions as the donors or surviving donor shall determine provided that such organizations must be described in the above code sections article vii provides that no estate inheritance or other death taxes with respect to trust shall be allocated to or recoverable from trust and the donors agree not to make any inconsistent directions in their wills article iv provides that trust is irrevocable article viii provides that trust is subject_to state law plr-147520-04 for a variety of reasons a and b have proposed a division of trust into two separate cruts trust a and trust b one for each donor trust’s assets will be divided equally and on a pro_rata basis betweens trust a and trust b_trust a and trust b will be identical to trust in all terms other than a will be the only non-charitable beneficiary of trust a and b will be the only non-charitable beneficiary of trust b each spouse retains a survivorship interest in the other’s unitrust’s annual payout the surviving_spouse cannot appoint or change the charitable_remainder beneficiaries of the other spouse’s new trust this designation will have been determined by the deceased donor or in the absence of such donor designation by the trustees for his or her new trust trust trust a and trust b will have the same trustees except that a and e will not be trustees of trust b and b and d will not be trustees of trust a and trust a and trust b will incorporate certain additional mandated administrative provisions contained in the income_tax regulations issued after creation of trust that must be included so that trust a and trust b will qualify as charitable_remainder trusts on d2 court of state tentatively approved the division of trust into trust a and trust b as described above the final dissolution of trust and its division into trust a and trust b is contingent upon receiving a favorable ruling letter from the service law and analysis ruling exempt from federal_income_tax sec_664 provides generally that a charitable_remainder_unitrust shall be sec_664 provides that a charitable_remainder_unitrust is a_trust a from which a fixed percentage which is not less than percent nor more than percent of the net fair_market_value of its assets valued annually is to be paid not less often than annually to one or more persons at least one of which is not an organization described in ' c and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in ' d a and other than qualified gratuitous transfers described in ' d c may be paid to or for_the_use_of any person other than an organization described in ' c c following the termination of the payments described in ' d a the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in ' c or is to be retained by the trust for such a use or to the extent the remainder_interest is in qualified_employer_securities as defined in ' g all or part of such securities are to be transferred to an employee_stock_ownership_plan as defined in ' e in a qualified gratuitous plr-147520-04 transfer as defined by ' g and d with respect to each contribution of property to the trust the value determined under ' of such remainder_interest in such property is at least percent of the net fair_market_value of such property as of the date such property is contributed to the trust ruling sec_2 sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized under sec_1001 the entire amount of gain_or_loss must be recognized except as otherwise provided sec_1_1001-1 provides that except as otherwise provided in subtitle a of the code the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained an exchange of property results in the realization of gain_or_loss under sec_1001 if the properties exchanged are materially different 499_us_554 properties exchanged are materially different if the properties embody legal entitlements different in_kind or extent or if the properties confer different rights and powers id pincite in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent id pincite sec_1041 provides that no gain_or_loss will be recognized on a transfer of property from an individual to or in trust for the benefit of a spouse or former spouse if the transfer is incident to the divorce under sec_1041 for purposes of subtitle a the transferee is treated as having acquired the property by gift from the transferor with a carryover_basis from the transferor in the present case prior to the division of trust the two spouses together received annual income from trust equal to a percent unitrust_amount following the division trust will be partitioned and divided into two equal trusts one for a and one for b each new trust will have percent of the assets of trust a and b will each receive income equal to a percent unitrust_amount determined from only the percent of the assets deposited into his or her respective new trust consequently a in essence is transferring one-half of a’s former interest in trust to b and b is transferring one-half of b’s former interest in trust to a even if this change in their respective rights to the full plr-147520-04 amount of the unitrust income from trust and the other changes in rights listed in the facts eg each spouse is giving up his or her right to name the ultimate charitable_beneficiary of the other spouse’s new trust were to constitute a material_change in legal entitlements for purposes of cottage savings and sec_1001 we conclude that sec_1041 applies to the transfer therefore for purposes of the income_tax no gain_or_loss will be recognized by a on the transfer of one-half of a’s unitrust_interest in trust to b and b receives that interest as a gift with a carryover_basis from a under sec_1041 similarly no gain_or_loss will be recognized by b on the transfer of one-half of b’s unitrust_interest in trust to a and a receives that interest as a gift with a carryover_basis from b under to sec_1041 ruling through sec_507 provides that except as provided in sec_507 a private_foundation may terminate its private_foundation_status only under the specific rules set forth in sec_507 sec_507 provides that in the case of the transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a newly created organization sec_507 imposes an excise_tax on any private_foundation which voluntarily terminates its private_foundation_status under sec_507 sec_1_507-3 provides that unless a private_foundation voluntarily gives notice pursuant to sec_507 a transfer of assets described in sec_507 will not constitute a termination of the tranferor's private_foundation_status under sec_507 sec_1_507-3 provides in pertinent part that as used in sec_507 the term other adjustment organization or reorganization includes any partial_liquidation or any other significant disposition of assets to one or more private_foundations other than transfers for full and adequate_consideration or distributions out of current income sec_1_507-3 provides that the term significant disposition of assets means the transfer of or more of the net assets of the foundation at the beginning of the year which disposition may be made in a single year or in a series of related dispositions over more than one year sec_1_507-3 provides in general that in the event of a transfer of assets described in sec_507 any person who is a substantial_contributor within the meaning of sec_507 with respect the transferor foundation shall be treated as a substantial_contributor with respect to the transferee foundation plr-147520-04 sec_1_507-1 provides that if a private_foundation transfers all or part of its asset to one or more other private_foundations pursuant to a transfer described in sec_507 such transferor foundation will not have terminated its private_foundation_status under sec_507 sec_1_507-3 provides that if a private_foundation transfers all of its net assets to one or more private_foundations which are effectively controlled directly or indirectly by the same person or persons which effectively controlled the transferor private_foundation such a transferee private_foundation shall be treated as if it were the transferor private_foundation for purposes of sec_4940 through and through sec_1_507-3 provides in pertinent part that a transfer of assets pursuant to any liquidations merger redemption recapitalization or other adjustment organization or reorganization to an organization that is described in sec_4947 is a not a taxable_expenditure under sec_4945 sec_4941 imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4945 imposes an excise_tax on a private foundation's making of any taxable_expenditure under sec_4945 sec_53_4945-6 of the foundation and similar excise_taxes regulations provides that expenditures_for unreasonable administrative expenses including compensation consultant fees and other fees for services rendered will ordinarily be taxable_expenditures under sec_4945 unless the foundation can demonstrate that such expenses were paid_or_incurred in the good_faith belief that they were reasonable and that the payment or incurrence of such expenses in such amounts was consistent with ordinary business care and prudence sec_4946 provides the term disqualified_person with respect to a private_foundation includes a substantial_contributor to the foundation including the creator of a_trust and a foundation_manager including a trustee sec_53_4947-1 provides that a split-interest trust is subject_to the provisions of sec_507 except as provided in sec_53_4947-1 e to the extent applicable to a split-interest trust except as provided in sec_4947 except as provided in sec_4947 and in the same manner as if such trust were a private_foundation sec_53_4947-1 provides in general that under sec_4947 sec_4941 does not apply to any amounts payable under the terms of a split interest trust to plr-147520-04 income beneficiaries unless a deduction was allowed under sec_170 sec_2055 or sec_2522 with respect to the income_interest of any such beneficiary as a split-interest trust trust is treated as if it were a private_foundation thus except as provided in sec_53_4947-1 it is subject_to sec_507 sec_4941 and sec_4945 the proposed transfers of all of trust’s assets to trust a and trust b will constitute a significant dispositions of trust’s assets the proposed transfers will not be for full and adequate_consideration and will not be distributions out of current income thus the proposed transfers will be sec_507 transfers a transfer of assets described in sec_507 does not constitute a termination of the transferor’s private_foundation_status under sec_507 unless the transferor voluntarily gives notice pursuant to sec_507 since trust has not given notice of its intent to terminate it will retain its private_foundation_status and the tax imposed by sec_507 will not apply since trust a and trust b will be treated as if they were trust for purposes of sec_4941 transfers between the trust and trust a and trust b will not be acts of self- dealing assuming no deduction was allowed payments to the unitrust beneficiaries named will not be acts of self-dealing under sec_4941 see sec_53_4947-1 a transfer of assets pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization to an organization that is described in sec_4947 is not a taxable_expenditure under sec_4945 accordingly trust’s proposed transfer of all of its assets to trust a and trust b will not be a taxable_expenditure sec_53_4945-6 provides that expenditures_for unreasonable administrative expenses including compensation consultant fees and other fees for services rendered will ordinarily be taxable_expenditures under sec_4945 unless the foundation can demonstrate that such expenses were paid_or_incurred in the good_faith belief that they were reasonable and that the payment or incurrence of such expenses in such amounts was consistent with ordinary business care and prudence trust represents that the fees related to the proposed transfer of assets will be reasonable and will be consistent with ordinary business care and prudence thus the payment of the fees will not be a taxable_expenditure conclusions plr-147520-04 based solely on the representations made and the information submitted we have reached the following conclusions the division of trust into trust a and trust b will not cause either trust trust a or trust b to fail to qualify as charitable_remainder trusts under ' the partition of trust into trust a and trust b will not cause gain_or_loss to be recognized by a or b under sec_1001 the proposed transfers of assets will not terminate the trust’s status as a private_foundation or result in the imposition of taxes under sec_507 the proposed transfers of the trust’s assets will not result in self-dealing under sec_4941 the proposed transfers of the trust’s assets will not be a taxable_expenditure under sec_4945 if reasonable in amount payment of the legal and other expenditures incurred to effect the proposed transfer of the trust’s assets will not constitute a taxable_expenditure under sec_4945 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts of the transaction described above under any other provision of the code in particular sec_61 we express no opinion on whether trust otherwise qualifies as a charitable_remainder_trust under sec_664 or whether trust a and trust b each will otherwise qualify as charitable_remainder trusts under sec_664 of the code provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer who requested it sec_6110 plr-147520-04 being sent to trust’s authorized representative pursuant to a power_of_attorney on file with this office a copy of this letter is sincerely beverly katz senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for ' purposes
